Citation Nr: 0740167	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  04-12 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUE

Entitlement to an initial rating higher than 70 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 RO rating decision 
that granted service connection and a 30 percent rating for 
PTSD, effective February 6, 2001.  In June 2006, the Board 
remanded this appeal for further development.  

An April 2007 RO decision increased the rating for the 
veteran's service-connected PTSD to 70 percent, effective 
February 2, 2001.  The RO also granted entitlement to a total 
disability rating based on individual unemployability (TDIU 
rating), effective February 6, 2001, at that time.  


FINDING OF FACT

The veteran's PTSD is manifested by no more than occupational 
and social impairment with deficiencies in most areas, such 
as work, family relations, judgment, thinking, or mood, due 
to various symptoms.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R § 4.130, Diagnostic Code 9411 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a March 2002 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for service connection, 
including the need to submit evidence of current disability.  
Following the grant of service connection, and disagreement 
with the percentage assigned, a November 2006 letter provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for an increased rating, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence he has in his possession that pertains 
to the claim.  The November 2006 letter also advised the 
veteran how disability evaluations and effective dates are 
assigned, and the type evidence which impacts those 
determinations.  The case was last readjudicated in August 
2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service personnel and medical records; post-service 
private and VA treatment records; VA examination reports; and 
articles submitted by the veteran.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Moreover, the veteran is 
represented by an attorney who is well versed in VA law and 
has actual knowledge of what the evidence must show and the 
distribution of duties in obtaining evidence.  There is no 
additional notice that should be provided and there has been 
a complete review of all the evidence without prejudice to 
the veteran.  Any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affected the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

In evaluating the evidence, the Board has noted various 
Global Assessment of Functioning (GAF) scores which 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 21 to 30 indicates that behavior 
is considerably influenced by delusions or hallucinations, or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acting grossly inappropriately, 
suicidal preoccupation), or an inability to function in 
almost all areas (e.g., stays in bed all day; no job, home, 
or friends).  A GAF score of 31 to 40 is meant to reflect an 
examiner's assessment of some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  A GAF score of 41 to 50 indicates 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  A GAF score of 51 to 60 indicates the 
examiner's assessment of moderate symptoms (e.g., a flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126.  

The RO has assigned a 70 percent rating for PTSD, effective 
February 6, 2001 (the effective date of service connection).  
The veteran is also already in receipt of a TDIU rating, 
effective February 6, 2001.  

Private records dated from January 2001 to March 2002 show 
treatment for multiple disorders.  

VA treatment records dated from March 2001 to March 2003 show 
that the veteran was treated for multiple disorders as well 
as variously diagnosed psychiatric disorders, including PTSD.  
An April 2001 VA treatment entry related diagnoses of PTSD, 
combat related; major depressive disorder, recurrent, severe, 
with psychotic features; alcohol dependence, in remission; 
and tobacco use disorder, in remission.  A GAF score of 35 
was assigned with a GAF score of 40 for the previous year.  A 
July 2001 entry indicated diagnoses of alcohol dependence, 
episodic; major depressive disorder, recurrent, severe with 
psychotic features; PTSD, combat related; and tobacco use 
disorder, in remission.  A GAF score of 35 was assigned with 
a GAF score of 40 during the previous year.  

An October 2001 VA treatment entry noted diagnoses of major 
depressive disorder, recurrent, without psychosis, under 
control with medication; PTSD, combat related, with 
exacerbation of PTSD symptoms; and alcohol dependency and 
nicotine use, both in remission.  A GAF score of 40 was 
assigned with a GAF score of 35 for the past year.  A January 
2002 entry related diagnoses of alcohol dependency, episodic, 
sober; major depressive disorder, recurrent, severe; and 
PTSD.  The examiner assigned a GAF score of 35 with a GAF 
score of 40 for the previous year.  A July 2002 entry related 
the same diagnoses and noted a GAF score of 35 with a GAF 
score of 35 over the past year.  Treatment entries dated in 
September 2002 and March 3003 indicated similar diagnoses and 
GAF scores of 35.  

A March 2003 VA social work assessment report noted that the 
veteran was unemployed, that he had a previous occupation as 
a logger until he suffered a back injury causing paraplegia, 
and that he had no potential employability.  It was noted 
that the highest educational level that he attained was the 
tenth grade. The veteran reported that he was currently 
single and that he had been divorced three times.  He 
reported that he had two children from his second wife.  It 
was noted that he had purchased his own home, that he did not 
have any outstanding legal issues, and that he was dependent 
upon his wheelchair.  

The veteran reported that for the first fourteen years after 
his combat experiences, he either drank alcohol or smoked 
marijuana.  He stated that he frequently was upset by his 
experiences and that in the hot summer months he would think 
of Vietnam.  The veteran stated that decaying and humid 
leaves reminded him of the odors associated with dead bodies.  
He stated that for a number of years, while driving and/or 
operating any motor vehicle, he would repeatedly sustain 
experiences, often startled by movement, where he believed he 
saw enemy troops crossing the road.  The veteran also 
indicated that he experienced great difficulty with sleeping 
and that he would frequently awake and compulsively look out 
the window.  He stated that he would find himself repeatedly 
checking the locks on all the doors.  He noted that he had 
continuously avoided situations, events, or occurrences that 
reminded him of Vietnam.  The veteran related that he had 
suffered guilt ridden feelings over the deaths of the 
replacement troops sent to cover this position when he was 
stationed in Vietnam.  

The veteran reported that he had been in full sobriety since 
1989.  He indicated that he had never been hospitalized for 
any psychiatric concern.  He stated that he did attend PTSD 
supportive groups over the last two years.  It was noted that 
the veteran lived alone, yet independently, in the community.  
He stated that he had maintained ongoing relationships with a 
community of friends.  

The social worker reported that the veteran communicated 
without difficulty and that he was alert and oriented.  The 
social worker noted that the veteran denied thoughts of 
hurting himself or others, that his attitude was positive, 
and that he did not find the interview threatening.  The 
social worker stated that the veteran made good eye contact 
and that he also had a good attention span.  It was reported 
that the veteran was cooperative and friendly during the 
interview, but that when he discussed his combat experience, 
his body would tense and his eye contact would falter 
somewhat.  As to the veteran's social functioning, the social 
worker noted that he lived alone, that he owned his own home, 
and that he lived independently in the community.  The social 
worker reported that the veteran had demonstrated the ability 
to form supportive and helpful relationships in the 
community.  It was noted that the veteran was in full 
sobriety and that intoxicants were no longer a major concern 
in his life.  The social worker noted that hunting and 
fishing had provided the veteran with recreational outlets.  
It was reported that the veteran was receiving a VA pension 
along with the support of a nursing aid.  In summary, the 
social worker indicated that the veteran did display and 
demonstrate the signs of an individual experiencing PTSD.  
The social worker commented that it appeared that through the 
years the manifestation of his symptoms had increasingly been 
less emotionally and psychologically impairing.  It was noted 
that besides being a participant in combat, the most 
significant factor in the veteran's life, within the last 
five years, had been a logging incident that rendered him a 
paraplegic.  

During an April 2003 VA psychiatric examination the veteran 
reported that he quit high school part way through the tenth 
grade to work on construction.  He stated that he later 
completed his GED.  The veteran reported that he had 
nightmares and night sweats; flashbacks of dead bodies and 
rotting flesh, triggered often by the smell of decaying 
leaves; startle responses; angry outbursts; failed 
relationships; and an increase in alcohol use that he had 
presently ceased.  He stated that the events of 9/11 and both 
the current and the 1991 Gulf War had triggered an increase 
in his intrusive thoughts and memories of his military 
experiences.  The veteran indicated that he was divorced the 
first time due to behavior changes.  He stated that his 
second marriage, which produced two children, ended in 
divorce due to his social isolation and increased use of 
alcohol.  He noted that his third marriage ended due to his 
anxiety, depression, and medical condition.  The veteran 
reported that he worked for several years as a logger, but 
that an accident in 1998 left him paralyzed from the waist 
down and confined to a wheelchair.  He indicated that his 
history of alcohol use caused him considerable difficulty, 
but that he no longer used alcohol and had been in full 
sobriety since 1989.  He stated that he used alcohol and 
marijuana for the first fourteen years following his combat 
experiences.  The veteran indicated that he was arrested and 
jailed in 1999 for assaulting his wife's boyfriend.  

The veteran reported that he had never been hospitalized for 
any mental health issues, but that he attended a PTSD support 
group and reported that he had been treated for depression 
for the past two years.  He also stated that he has also been 
in treatment for anger management at the VA.  It was reported 
that the veteran was wheelchair bound and that he lived alone 
in his house.  It was also noted that he was able to complete 
his activities of daily living, but that he required 
assistance if he wished to travel long distances.  The 
examiner indicated that the veteran was independent in the 
community and that he had the ability to form supportive and 
helpful relationships with others.  It was reported that he 
continued to hunt and fish and that he was in full sobriety.  

The examiner indicated that the veteran reported an array of 
symptoms consistent with PTSD.  The examiner stated that the 
veteran avoided large crowds; experienced nightmares and 
sweats; had intrusive memories of dead and dying bodies 
triggered by decaying leaves and other smells; had trouble 
sleeping; and that he also experienced flashbacks triggered 
by the current political situation.  The examiner stated that 
the veteran presented as an isolated man lacking in empathy 
from having been exposed to a considerable amount of dying 
and death.  The examiner noted that the veteran was friendly 
and open in his discussion and that he stated that he enjoyed 
working in the woods because he was alone most of the time.  
It was noted that the veteran spoke little of his failed 
marriages and of his daughters.  The examiner stated that 
while the veteran demonstrated signs of PTSD, his ability to 
function as independently as possible did not appear to have 
been compromised by his symptoms.  The diagnoses were PTSD, 
moderate; adjustment disorder with features of anxiety and 
depression; and alcohol dependence, in full remission.  A GAF 
score of 50 was assigned.  The examiner commented that the 
veteran was presently experiencing symptoms consistent with 
PTSD, but over the years, the manifestations of his symptoms 
had become less emotionally and psychologically impairing.  
The examiner remarked that the current political situation 
and the events of 9/11 had intensified his intrusive memories 
and recollections of combat, yet they did not appear to be 
incapacitating at that time.  

VA treatment records dated from April 2003 to February 2007 
showed treatment for multiple disorders including for 
psychiatric disorders such as PTSD.  A January 2004 VA 
treatment entry related diagnoses of major depressive 
disorder, recurrent, not psychotic; PTSD, combat-related; and 
alcohol dependence, in sustained remission.  Axis III 
diagnoses included a back injury and diabetes.  A GAF score 
of 40 was assigned.  It was noted that the veteran was deemed 
unemployable.  Subsequent VA treatment entries dated through 
February 2007 referred to continuing treatment for PTSD.  GAF 
scores of 35, 39, 40, 45, 46, and 48 were all reported.  For 
example, a January 2007 treatment entry related diagnoses of 
PTSD and alcohol dependence in full remission.  A GAF score 
of 40 was assigned at that time.  

The most recent March 2007 VA psychiatric examination report 
noted that the veteran was not married at the time, but that 
he had previously been married three times.  It was noted 
that the veteran was in a wheelchair and that he drove to the 
examination in a manual control car.  He reported that he had 
never been an inpatient in psychiatric or substance abuse 
programs.  The veteran stated that he smoked marijuana 
weekly, but that he stopped his heavy drinking in 1992.  It 
was reported that the veteran was presently unemployed and 
that he last worked in 1990 for a glass company driving a 
truck.  He indicated that he was in conflict with his co-
workers and described his choice as having been to leave or 
go to jail due to the probability that he would punch or 
otherwise act out his anger against someone.  

He reported that he lived a relatively isolated existence 
and, as such, had not recently been tested as to the 
intensity of his anger and how he might respond to 
interpersonal situations or conflict.  The veteran noted 
that, at times, he did have to seek diversion in order to 
avoid or abate his anger from becoming so intense.  He stated 
that in the relatively recent (but undated) past he had begun 
to spontaneously cry about twice a week.  He stated that 
while he generally felt mild to moderately depressed, he felt 
even more depressed on the day of the examination because he 
had awakened very early that day.  The veteran described 
himself as withdrawn from others and stated that his home was 
segregated from his neighbors and located in the country.  He 
described his ability to keep up his living environment as 
limited and inadequate and characterized his activities of 
daily living skills as nominal.  It was noted that the 
veteran's personal, self-help skills appeared to be marginal.  
It was reported that the veteran was non-ambulatory, but that 
he drove a hand-controlled car and was self-sufficient in 
regard to transportation and the use of his wheelchair.  The 
veteran reported that he had sleep-related problems that 
included difficulty falling asleep even with medication.  He 
stated that it would often take him hours to fall asleep and 
that he would sleep for three to five hours and then awaken 
due to nightmares, the content of which were related to 
Vietnam, two or three times a week.  

The veteran reported that he was estranged from all of his 
family members.  He stated that when he was working, he had 
no tolerance for his co-workers and that he did not get along 
with them.  He related that although he did not have any 
relationship with his neighbors, they reportedly did check on 
him at times to make sure he was okay.  The veteran indicated 
that he did not go out to movies or restaurants and that his 
limited movie viewing at home did not involve war-related 
movies.  He stated that his holidays were spent alone and 
that although he did not currently do anything for fun, he 
had hunted in the past using a four wheeler for 
transportation.  

The examiner noted that the veteran reported near re-
experiencing service events through constant intrusive 
thoughts, recurrent dreams, and reaction to stimuli that 
cause him to recall those events, including the sounds of 
helicopters.  The veteran stated that it took him "18 
tries" before he was able to go to the Vietnam Memorial in 
Washington DC.  It was noted that the veteran indicated that 
he was estranged from others, had a restricted range of 
affect, and decreased interest in activities in which he was 
previously involved.  The examiner stated that it was not 
clear if such was due to his physical disability, the PTSD, 
or both factors.  The examiner indicated that increased 
arousal was evident in the veteran's sleep difficulties, 
problems with concentration, inability to modulate anger, 
hypervigilance, and a heightened startle response.  The 
examiner indicated that the impact of the PTSD on the 
veteran's social and interpersonal functioning appeared to be 
moderate to severe, and that he did not have friendships and 
only limited acquaintances.  The examiner stated that the 
veteran's occupational functioning was impaired by his anger 
when he was working, although he did not appear able to 
resume driving trucks due to both that factor and his 
physical condition.  

The examiner reported that the veteran's personal hygiene was 
marginal and that he gave a very grizzled appearance.  The 
examiner stated that the veteran's attitude was unremarkable 
and generally cooperative.  It was noted that the veteran's 
rapport was adequately established for the intended purposes 
of the assessment, although his eye contact was consistently 
averted.  The examiner reported that the veteran was somewhat 
angry and embittered, as well as anxious.  The examiner 
indicated that the veteran's mood was moderately dysphonic 
and that his affect was mood congruent.  It was noted that 
the veteran appeared to be experiencing grief regarding 
aspects of his combat experiences as had been noted above, as 
well as in previous records/reports.  The examiner stated 
that the veteran was very sullen during the session, that his 
affect was blunted, flattened, and constricted.  The examiner 
reported that the veteran's speech was unremarkable in all 
aspects and that his expressive and receptive language was 
intact.  It was noted that his verbal productivity was 
average, that his voice tone and quality were within normal 
limits, and that his speech was relevant, coherent, and goal 
directed.  

The examiner indicated that the veteran did not appear to 
suffer from visual or auditory hallucinations or any form of 
perceptual or cognitive distortion.  The examiner stated that 
were also no other disturbances of thought process or 
content.  It was noted that the veteran did report re-
experiencing noises and smells from his days in which he was 
in Vietnam, but that the impetus for such experiences was not 
entirely clear.  The examiner also reported that the 
executive cognitive function appeared to be significantly 
disturbed, and that the veteran's capacity for abstract 
thinking was limited.  The examiner stated that the veteran's 
remote, short-term, and immediate memory each appeared to be 
mildly to moderately compromised.  It was noted that the 
veteran was unable to recite serial sevens backwards, but 
that he could very slowly recite the months of the year in 
reverse order.  The examiner related that the veteran's 
insight appeared to be lacking and that his judgment appeared 
to be practical and intact.  The examiner stated that 
suicidal ideation appeared to be periodically experienced, 
but that he denied current plans to hurt himself.  It was 
noted that homicidal ideation was not reported.  

The diagnoses were PTSD, adjustment disorder with depressed 
mood (chronic), and cannabis abuse.  A GAF score of 40 was 
assigned.  The examiner commented that the veteran continued 
to experience the clinical symptoms and impact of PTSD.  The 
examiner stated that while the veteran also appeared to 
suffer from reactive depression related to his physical 
health and recent developments therein, it was his PTSD that 
was both the primary disorder he was experiencing, and also 
the one that had been exacerbated by knowledge of, or 
concerns about, his cancer.  The examiner indicated that, in 
addition, while the veteran appeared to have accommodated to 
his physical disability, the general futility he experiences 
with regard to each of his potentially chronic disorders 
undoubtedly linked and exacerbated each disorder.  The 
examiner remarked that it was virtually impossible to discern 
the relative contributions of each problem to his feelings of 
traumatization, except to note the clear primary of his war 
experiences.  It was noted that such formulation was 
supported by the onset of his PTSD, the content of his 
disturbed dreams and thinking, and the virtual absence of 
thought content related to his disability or cancer from 
accounts of his symptoms.  The examiner indicated that the 
veteran's symptoms were longstanding and that they had 
persisted without remission since at least his 2003 
evaluation, and by his account, decades longer.  It was 
reported that the veteran's chronic marijuana use did not 
appear to have had any reported impact on other areas of 
functioning and was most likely a means of additional self-
medication.  

The examiner commented that the veteran clearly could not 
work at that time, although it could not be determined if 
such resulted solely from his PTSD, but that such disorder 
was a primary consideration in the offering of the opinion in 
that the veteran was intolerant of others and any direction 
he might have to receive from them.  It was noted that the 
veteran appeared able to manage his payment benefits without 
difficulty.  

Subsequent VA treatment records dated from March 2007 to July 
2007 show continued treatment for disorders including PTSD.  
GAF scores of 40 and 45 were noted.  

The medical evidence discussed above shows that the veteran 
is unemployed, that he is a paraplegic in a wheelchair, that 
he is single and has been divorced three times, and that he 
lives alone.  The veteran reports that he is estranged from 
all his family members and that when he was working, he had 
no tolerance for his co-workers and did not get along with 
them.  The most recent March 2007 VA psychiatric examination 
report indicated a GAF score of 40, suggesting major 
impairment in several areas such as work or school, family 
relations, judgment, thinking, or mood.  The examiner 
commented that the impact of the veteran's PTSD on his social 
and interpersonal functioning appeared to be moderate to 
severe, and that he did not have any friendships and only 
limited acquaintances.  The examiner stated that the 
veteran's occupational functioning was impaired by his anger 
when he was working, although he did not appear to be able to 
resume driving trucks due to both factors and his physical 
condition.  The examiner further indicated that the veteran 
clearly could not work, although it could not be determined 
if such resulted solely from his PTSD, but that such disorder 
was a primary consideration in that the veteran was 
intolerant of others and any direction he might receive from 
them.  

Other recent VA treatment reports have related GAF scores as 
low as 35, suggesting major impairment, and as high as 48, 
suggesting serious impairment.  The prior April 2003 VA 
psychiatric examination report related a GAF score of 50, 
suggesting serious impairment.  The diagnoses at that time 
included PTSD, moderate, and adjustment disorder with 
features of anxiety and depression.  

The Board finds that the evidence as a whole demonstrates 
that the veteran's PTSD is no more than 70 percent disabling.  
The Board cannot conclude based on the psychiatric 
symptomatology that his PTSD alone is of a severity to 
produce total occupational and social impairment as required 
for a 100 percent rating.  The veteran has not been shown to 
have such symptoms as persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own 
name, that are indicative of a 100 percent rating.  In this 
regard, the treatment records and VA examinations 
consistently note the veteran does not experience 
hallucinations or delusions, and that he is oriented.  While 
some memory loss has been indicated, such was noted to be 
mild to moderate, and not reflective of significant loss.  
Although the current VA examination noted the veteran 
reported periodic suicidal ideation, the medical evidence 
shows the veteran generally denying suicidal ideation, and it 
does not indicate the veteran has been in danger of hurting 
himself or others.  In this regard, the Board notes that the 
GAF scores assigned are well above scores given to those in 
persistent danger of hurting themselves or others (i.e. GAF 
scores of 11-20).  Finally, the Board notes that the 
veteran's personal hygiene was described as poor (without 
elaboration) in a July 2002 outpatient report and as marginal 
("grizzled appearance") on the current examination, such 
does not reflect an inability to maintain minimal personal 
hygiene.  The treatment records as a whole do not reflect a 
lack of personal hygiene.  Rather, they at most reflect a 
neglect of personal appearance consistent with the 70 percent 
rating assigned.  

For the reasons set forth above, the Board finds that the 
veteran's disability picture does not reflect symptomatology 
which more nearly approximates the criteria for a 100 percent 
rating.  To the extent that the veteran's PTSD impacts 
employment, the Board notes that the veteran is already 
deemed unemployable due to service connected disability and 
receives a TDIU rating.  

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson, 
supra.  However, staged ratings are not indicated in the 
present case, as the Board finds the veteran's PTSD has been 
no more than 70 percent disabling since February 6, 2001, 
when service connection became effective.  

As the preponderance of the evidence is against the claim for 
a rating in excess of 70 percent for PTSD, the benefit-of-
the-doubt rule does not apply, and this part of the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

As a final matter, the Board finds no evidence that the 
veteran's PTSD presented an unusual or exceptional disability 
picture at any time so as to require consideration of an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations, 
to include significant impairment caused by psychiatric 
symptoms.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.  In fact, the rating 
criteria for mental disorders explicitly include occupational 
impairment.  There is no evidence of an exceptional 
disability picture in this case, which would render 
impractical the application of the regular schedular 
standards.  The veteran's PTSD has not required frequent 
inpatient hospitalization or by itself markedly interfered 
with employment.  In this regard, the examiners have 
indicated moderate to severe occupational impairment due to 
PTSD, and also noted the veteran's nonservice connected 
paraplegia contributes to his unemployability.  Further, the 
veteran has already been assigned a TDIU rating.  Thus, 
referral of this case for consideration of an extraschedular 
rating is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  


ORDER

An initial higher rating for PTSD is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


